This opinion is subject to administrative correction before final disposition.




                               Before
               HUTCHISON, LAWRENCE, and ATTANASIO,
                      Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                  Nathan C. LAUTENSCHLAGER
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900062

                            Decided: 25 June 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Keaton H. Harrell, USMC. Sentence adjudged
   19 December 2018 by a special court-martial convened at Marine
   Corps Base Camp Lejeune, North Carolina, consisting of a military
   judge sitting alone. Sentence approved by convening authority: reduc-
   tion to E-1, confinement for 5 months, 1 and a bad-conduct discharge.
   For Appellant: Major James S. Kresge, USMCR.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 4 months pursu-
ant to a pretrial agreement.
               United States v. Lautenschlager, No. 201900062


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2